United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    September 4, 2019

                                          Before

                          WILLIAM J. BAUER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge



No. 18-2932

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Central District of Illinois.

       v.                                          No. 4:17-CR-40062

STEVEN A. ADAMS,                                   James E. Shadid,
     Defendant-Appellant.                          Judge.



                                        ORDER

     Upon consideration of the MOTION TO CORRECT OPINION, filed on
August 20, 2019, by counsel for the plaintiff-appellee United States of America,

       IT IS ORDERED that the motion is GRANTED. On page sixteen, the first full
paragraph is CORRECTED to read: “Following this surviving portion of Raupp, as
applied to inchoate controlled substance offenses, we find no error in the district court’s
use of a base offense level of 20 under § 2K2.1(a) of the Sentencing Guidelines.”